Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This Office action is in response to the application, filed on 11/16/2020. By this application,
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 9, “a dynamic channel including multiple configurable channel to access” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure described for the “dynamic channel” in the specification. The “dynamic channel” is described as a set of channels #112 of figure 1. 
In claim 9, “a memory map to adjust” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure described for the “memory map” in the specification. The “memory map” is described as a black box #104 of figure 1.
In claim 11, “memory map is configured to interpret” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure 

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 and dependent claims 10-14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, “a dynamic channel including multiple configurable channel to access” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states configurable channel portion #112 are dynamically used (para 0009) that having the claimed function of providing a channel depth/width that is optimized for a given 
In claim 9, “a memory map to adjust” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure described for the “memory map” in the specification. The “memory map” is described as a black box #104 of figure 1.
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “the memory map is changed to adjust the channel depths of the configurable channel portions 112 in response to different software applications” (para 0013). As would be recognized by those of ordinary skill in the art, the term “memory map” refers to a map stored in memory to perform mappings between two distinct data models. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 11, “memory map is configured to interpret” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “the memory map is changed to adjust the channel depths of the configurable channel portions 112 in response to different software applications” (para 0013). As would be recognized by those of ordinary skill in the art, the term “memory map” refers to a map stored in memory to perform mappings between two distinct data models. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
The dependent claims 10-14 of independent claim 9 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
The following is a quotation of 35 U.S.C. 112(a):  
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 and dependent claims 10-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “dynamic channel” to access memory regions; and “memory map” to adjust a channel depth. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The claims 10-14 depend on claim 9, and are therefore rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for inheriting the deficiencies of the independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 9-10, 14-15, and 18-23 of Pat. No. 10,838,886 (hereafter Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those of the current application. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 9-10, 14-15, and 18-23 of Pat. No. 10,838,886 (hereafter Patent)

Application #17/099,309
Patent #10,838,886

Claim 1
Claim 1

accessing a memory region of a memory device during a first memory operation by using a dynamic channel including multiple channel portions each having a channel depth,
accessing a memory region of a memory device during a first memory operation by using a dynamic channel including multiple channel portions, each channel portion having a first channel depth

the channel depth being a number of bytes that can be
accessed using a channel portion before using a next channel portion during a
memory operation; and
the channel depth of each channel portion being a number of bytes that can be accessed using a channel portion before using a next channel portion during a memory operation,

in response to the memory region being allocated to a second memory














	
With respect to claim 3, Patent discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises dynamically adjusting the channel depth based on a capability of software using the memory region during the second memory operation. (similar to claim 3 of Patent)

With respect to claim 4, Patent discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises adjusting the channel depth based on a capability of hardware using the memory region during the second memory operation. (similar to claim 4 of Patent)

With respect to claim 5, Patent discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises sending a channel depth selection signal from a hardware master. (similar to claim 5 of Patent)

With respect to claim 6, Patent discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises adjusting the channel depth responsive to a register in a memory controller coupled to the memory device. (similar to claim 6 of Patent)

With respect to claim 7, Patent discloses
The method of claim 1, wherein the channel depth is persistent with data from a master to a memory controller. (similar to claim 7 of Patent)

With respect to claim 8, Patent discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises adjusting the channel depth responsive to a memory request. (similar to claim 8 of Patent)

Table 2:
Application #17/099,309
Patent #10,838,886

Claim 9
Claim 18



A system, comprising:

a memory controller to manage a virtual memory process;
a memory controller to manage a virtual memory process;

a dynamic channel including multiple configurable channel portions 
to access the number of
memory regions, wherein a first configurable channel portion has a first channel depth during a first memory operation on a first memory region,

a first channel of a first memory region including a number of channel portions to access the number of memory regions, wherein each channel portion of the number of channel portions has a channel depth,

wherein a channel depth of the multiple configurable channel portions is the number of bytes that can be accessed using a respective channel portion before using 
channel portion; and



a memory map to adjust the channel depth of the first configurable channel
portion from the first channel depth to a second channel depth responsive to the first
memory region being allocated to a second memory operation different from the first memory operation.

a memory map to adjust the channel depth of one or more channel portions for the first memory region at different times responsive to different virtual memory operations allocated to the first memory region, wherein in response to the memory region being allocated to different virtual memory operations, adjusting the channel depth of one or more channel portions of the 




With respect to claim 11, Patent discloses
The system of claim 9, wherein the memory map is configured to interpret channel depth requests from within an address in a memory request. (similar to claim 20 of Patent)

With respect to claim 12, Patent discloses
The system of claim 9, wherein the memory map is configured to interpret
channel depth requests from multiple different hardware masters. (similar to claim 21 of Patent)

With respect to claim 13, Patent discloses

The system of claim 9, wherein a channel depth of a kernel memory region is fixed. (similar to claim 22 of Patent)

With respect to claim 14, Patent discloses
The system of claim 9, wherein a channel depth of an operating system memory region is fixed. (similar to claim 23 of Patent)

Table 3
Application #17/099,309
Patent #10,838,886

Claim 15
Claim 9

A method,
A method

wherein a memory region of a memory device is accessed during a first memory operation by using a configurable channel portion of a dynamic channel having a channel depth, the method comprising:
accessing a memory region of a memory device responsive to a first memory request by using a dynamic channel including multiple channel portions, each channel portion having a first channel 

dynamically adjusting the channel depth of the channel portion of the
channel, responsive to the memory region being allocated to a second memory operation, 
adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth,

wherein the channel depth of the channel portion includes a number of bytes that can be accessed using the channel portion before using a next channel portion during a second memory operation.
the channel depth of each channel portion being a number of bytes that can be accessed using the channel portion before using a next channel portion during a memory operation,



With respect to claim 16, Patent discloses
The method of claim 15, wherein the memory region of the memory device is accessed responsive to a first memory request using the channel depth, the method comprising: adjusting the channel depth responsive to channel select bits in a second memory request. (claim 9 of Patent: “adjusting the channel depth of one or more channel portions to access the 

With respect to claim 17, Patent discloses
The method of claim 16, wherein the second memory request further includes row select bits and bank select bits, wherein the channel select bits are after the bank select bits, and wherein the channel select bits are interleaved with the column select bits. (similar to claims 10, 11, and 12 of Patent)

With respect to claim 18, Patent discloses
The method of claim 15, wherein the memory region of a memory device having the channel depth is allocated to a first page of virtual memory, the method comprising: adjusting the channel depth responsive to allocating the memory region to a second page of the virtual memory. (similar to claim 13 of Patent)

With respect to claim 19, Patent discloses
The method of claim 18, wherein the memory region comprises a first memory region, and wherein a channel depth of a second memory region of the memory device is fixed during operation of the memory device. (similar to claim 14 of Patent)

Claims 2, 10, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Pat. No. 10,838,886 (hereafter Patent), as applied to claim 1, 9, and 15, in view of Lee et al. (US 2003/0088742, hereafter Lee)
With respect to claim 2, Patent discloses
The method of claim 1, wherein the first memory operation is performed by
using a first configurable channel portion and a second configurable channel portion
of the dynamic channel, with the first configurable channel portion used before
using the second channel portion in the first memory operation and (similar to claim 1 of Patent)
adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth. (claim 1 of Patent discloses “adjusting the channel depth of one or more channel portions from the first channel depth to a second channel depth to access the memory region”)
Patent discloses
adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth
But Patent does not explicitly disclose
with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable
channel portion, not powered up based on the idle of the third configurable channel
portion

Therefore, it would have been obvious to one of an ordinary skill in the art at the time of invention, to modify the method of accessing a memory region of Patent, to include the method of accessing memory region of Lee. Therefore, the combination discloses the first memory operation is performed by using a first configurable channel portion and a second configurable channel portion of the dynamic channel, with the first configurable channel portion used before using the second channel portion in the first memory operation and with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable channel portion, not powered up based on the idle of the third configurable channel portion. The person of ordinary skill in the art would have been motivated to apply the modification for using the memory access technique; and thereby, improved access speed and minimizing the probability of cache thrashing (Lee, para 0032))

With respect to claim 10, Patent discloses
The system of claim 9, wherein adjust the channel depth of one or more channel portions for the first memory region at different times responsive to different virtual memory operations allocated to the first memory region. (claim 18 of Patent discloses “a memory map 
Patent discloses
adjust the channel depth of one or more channel portions for the first memory region at different times responsive to different virtual memory operations allocated to the first memory region 
But Patent does not explicitly disclose
a second configurable channel portion of the dynamic channel is set idle in a second memory operation with a second memory region, associated with a second configurable channel portion, not powered up based on the idle of the second configurable channel portion
However, Lee discloses the channel length may be chained as no chaining, chaining two cache entries, or infinite chaining (para 0075); therefore, when there is no chaining, only one channel portion is used, and other channel portions are not used or left idle because at any given time, there is only one operation between the memory banks and the virtual access channels (para 0030))
Therefore, it would have been obvious to one of an ordinary skill in the art at the time of invention, to modify the method of accessing a memory region of Patent, to include the method of accessing memory region of Lee. Therefore, the combination discloses a second configurable channel portion of the dynamic channel is set idle in a second memory operation with a second memory region, associated with a second configurable channel portion, not powered up based on the idle of the second configurable channel portion. The person of 

With respect to claim 20, Patent discloses
The method of claim 15, wherein the first memory operation is performed by using a first configurable channel portion and a second configurable channel portion of the dynamic channel, with the first configurable channel portion used before using the second configurable channel portion in the first memory operation and (similar to claim 9 of Patent)
 adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth. (claim 9 of Patent disclosing “adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth”)
Patent discloses
adjusting the channel depth of one or more channel portions to access the memory region from the first channel depth to a second channel depth. 
But Patent does not explicitly disclose
with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable channel portion, not powered up based on the idle of the third configurable channel portion
However, Lee discloses the channel length may be chained as no chaining, chaining two cache entries, or infinite chaining (para 0075); therefore, when there is no chaining, only one 
Therefore, it would have been obvious to one of an ordinary skill in the art at the time of invention, to modify the method of accessing a memory region of Patent, to include the method of accessing memory region of Lee. Therefore, the combination discloses the first memory operation is performed by using a first configurable channel portion and a second configurable channel portion of the dynamic channel, with the first configurable channel portion used before using the second configurable channel portion in the first memory operation and with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable channel portion, not powered up based on the idle of the third configurable channel portion. The person of ordinary skill in the art would have been motivated to apply the modification for using the memory access technique; and thereby, improved access speed and minimizing the probability of cache thrashing (Lee, para 0032))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102b as being anticipated by Lee et al. (US 2003/0088742, hereafter Lee)
With respect to independent claim 1, Lee recites
A method comprising: (para 0015)
accessing a memory region (para 0015) of a memory device (memory modules (para 0021)) during a first memory operation (a read operation is considered as a first memory operation (para 0054)) by using a dynamic channel (a channel system comprises virtual access channels #601-#607 (para 0028 and fig. 3A)) including multiple channel portions (the virtual access channels #601-#607) each having a channel depth, each of virtual access channel has one or more entries considered as a first channel depth (para 0042)) the channel depth being a number of bytes (each of the entries is a row of number of data bytes (para 0042)) that can be accessed using a channel portion (each of the entries of a virtual access channel may accessed for read or write operation (paras 0054-0064) before using a next channel portion during a memory operation; and (one of the virtual access channels is selected for an access (para 0029) before it requires another virtual access channel (para 0073))
in response to the memory region being allocated to a second memory operation, (chaining channel row cache memories is an action in response to a memory operation. This memory operation is considered as a second memory operation from the first memory operation that requires another virtual memory channel (para 0073)) dynamically adjusting the channel depth of each channel portion from a first channel depth to a second channel depth to access the memory region. (disclosing chaining channel row cache memory #602 to channel row cache memory #601, and the chaining may be considered as adjusting the channel depth of virtual access channel associated with #601 (para 0073))

With respect to claim 2, Lee discloses
The method of claim 1, wherein the first memory operation is performed by using a first configurable channel portion and a second configurable channel portion of the dynamic channel, with the first configurable channel portion used before using the second channel portion in the first memory operation and (disclosing the effective length of the channel row cache memory can be increased by chaining two of the channel row cache memories; and that suggests that the first effective length is used before chaining a second channel for a memory operation (para 0073))
with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable channel portion, not powered up based on the idle of the third configurable channel portion. (disclosing the channel length may be chained as no 

With respect to claim 3, Lee discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises dynamically adjusting the channel depth based on a capability of software using the memory region (operating system kernel (para 0077)) during the second memory operation. (paras 0013, 0018, and 0050)

With respect to claim 4, Lee discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises adjusting the channel depth based on a capability of hardware (memory master (para 0018) as a processor (para 0004)) using the memory region during the second memory operation. (para 0013)

With respect to claim 5, Lee discloses
The method of claim 1, wherein dynamically adjusting the channel depth comprises sending a channel depth selection signal (paras 0050-0051) from a hardware master. (the system processors (para 0050))


The method of claim 1, wherein dynamically adjusting the channel depth comprises adjusting the channel depth responsive to a register in a memory controller coupled to the memory device. (Address registers (para 0045; see also para 0028))

With respect to claim 7, Lee discloses
The method of claim 1, wherein the channel depth is persistent with data from a master to a memory controller. (disclosing bit address signal to select virtual access channel to make the selection of the channel depth persistent with data requested by the memory master (para 0029) to a memory controller (para 0045))

With respect to claim 8, Lee discloses
The method of claim 1, wherein dynamically adjusting the channel depth (see the rejection above) comprises adjusting the channel depth responsive to a memory request. (disclosing read operation (para 0053) and write operations (para 0060) generated from memory request (para 0078))

With respect to independent claim 9, Lee discloses
A system, comprising: (abstract)
a memory controller to manage a virtual memory process; (disclosing memory controller (para 0029) manage a plurality of virtual access channel (para 0012))
a number of memory regions; (disclosing a plurality of memory banks (para 0012))
a dynamic channel including multiple configurable channel portions to access the number of memory regions, (disclosing using a channel system comprises virtual access channels #601-#607 (para 0028 and fig. 3A)) to access plurality of memory banks (para 0012))
wherein a first configurable channel portion has a first channel depth during a first memory operation on a first memory region, (disclosing each of virtual access channel has one or more entries considered as a first channel depth (para 0042) used for memory operation on one of the memory banks considered as a first memory region)
wherein a channel depth of the multiple configurable channel portions is the number of bytes (disclosing each of the entries of the virtual access channel is a row of number of data bytes (para 0042)) that can be accessed using a respective channel portion before using a next channel portion during a memory operation, and (disclosing one of the virtual access channels is selected for an access (para 0029) before it requires another virtual access channel (para 0073)) wherein a channel width is an amount of data (disclosing each channel row has a width of 64 bytes (para 0046)) that can pass to the first memory region in parallel through the channel portion; and (para 0038)
a memory map to adjust the channel depth of the first configurable channel portion from the first channel depth to a second channel depth responsive to the first memory region being allocated to a second memory operation different from the first memory operation. (since the effective length of the channel row cache memory can be increased by chaining two of the channel row cache memories (para 0073), and the chaining may be considered as adjusting the channel depth using a memory map; particularly, chaining channel row cache 

With respect to claim 10, Lee discloses
The system of claim 9, wherein a second configurable channel portion of the dynamic channel is set idle in a second memory operation with a second memory region, associated with a second configurable channel portion, not powered up based on the idle of the second configurable channel portion. (disclosing the channel length may be chained as no chaining, chaining two cache entries, or infinite chaining (para 0075); therefore, when there is no chaining, only one channel portion is used, and other channel portions are not used or left idle because at any given time, there is only one operation between the memory banks and the virtual access channels (para 0030))

With respect to claim 11, Lee discloses
The system of claim 9, wherein the memory map is configured to interpret
channel depth requests from within an address in a memory request. (disclosing in the RDRAM request packets are used to select the virtual access channels (para 0081) suggests that the request may include an address specifying a channel depth (see also paras 0013 and 0052))

With respect to claim 12, Lee discloses
The system of claim 9, wherein the memory map is configured to interpret channel depth requests from multiple different hardware masters. (disclosing the virtual access 

With respect to claim 13, Lee discloses
The system of claim 9, wherein a channel depth of a kernel memory region is fixed. (disclosing operating system kernel (para 0077) occupies a fixed memory region, because its size is predetermined (see also para 0018))

With respect to claim 14, Lee discloses
The system of claim 9, wherein a channel depth of an operating system
memory region is fixed. (disclosing an operating system (paras 0050 and 0077) occupies a fixed amount memory, because its size is predetermined; therefore, during accessing memory for the operating system, the assignment of the number of virtual access channel is static (para 0013), which is fixed)

With respect to claim 15, Lee discloses
A method, (para 0015)
wherein a memory region of a memory device is accessed during a first memory operation by using a configurable channel portion of a dynamic channel having a channel depth, the method comprising: (disclosing a memory bank being accessed with a read 
dynamically adjusting the channel depth of the channel portion of the channel, responsive to the memory region being allocated to a second memory operation, (disclosing chaining channel row cache memory #602 to channel row cache memory #601 is considered as adjusting the channel depth of virtual access channel associated with #601 (para 0073); and each of the entries of a virtual access channel may accessed for read or write operation (paras 0054-0064))
wherein the channel depth of the channel portion includes a number of bytes (disclosing each of the entries is a row of number of data bytes; and that suggests that a row may be considered as a channel portion that has a channel depth storing a number of bytes (para 0042))that can be accessed using the channel portion (disclosing each of the entries of a virtual access channel may accessed for read or write operation (paras 0054-0064) before using a next channel portion during a second memory operation. disclosing one of the virtual access channels is selected for an access (para 0029) before it requires another virtual access channel (para 0073))

With respect to claim 16, Lee discloses
The method of claim 15, wherein the memory region of the memory device is accessed responsive to a first memory request using the channel depth, the method comprising: adjusting the channel depth responsive to channel select bits in a second memory request. 

With respect to claim 17, Lee discloses
The method of claim 16, wherein the second memory request further includes row select bits and bank select bits, (disclosing each of memory banks #301-#304 includes 512 rows and 8192 columns (para 0034); therefore, in order to access a row of a memory bank, a memory request may include a row bit(s) and bank bit(s) (see also para 0037; fig. 4))
wherein the channel select bits are after the bank select bits, and (disclosing an access address comprises, in order, virtual access channel address and row address #701a; where the row address #701a comprising bank address and row address (paras 0052 and fig. 4). That means the virtual access channel address is located after the bank address) wherein the channel select bits are interleaved with the column select bits. (disclosing chaining channel rows from different virtual access channel and different memory banks. That means Lee performs interleaving access based on virtual access channel address and column address (para 0073))

With respect to claim 18, Lee discloses
The method of claim 15, wherein the memory region of a memory device having the channel depth is allocated to a first page of virtual memory, the method comprising: (the 
adjusting the channel depth responsive to allocating the memory region to a
second page of the virtual memory. (disclosing chaining channel row cache memory #602 to channel row cache memory #601; and the chaining may be considered as adjusting the channel depth of virtual access channel associated with channel row cache memory #601 (para 0073). That suggests that the chaining is to map channel row cache memory #601 to a virtual page of the virtual memory)

With respect to claim 19, Lee discloses
The method of claim 18, wherein the memory region comprises a first memory region, (disclosing a plurality of channel row cache memories #601-#607, and one of the row cache memories may be considered as a first memory region (para 0027))
and wherein a channel depth of a second memory region of the memory device is fixed during operation of the memory device. (disclosing assignment virtual access channel is static; and that suggests that the virtual access channel assigned to a memory master is fixed during memory operation (para 0013))

With respect to claim 20, Lee discloses
The method of claim 15, wherein the first memory operation is performed by using a first configurable channel portion and a second configurable channel portion of the dynamic channel, with the first configurable channel portion used before using the second configurable channel portion in the first memory operation and (disclosing the effective length of the channel row cache memory can be increased by chaining two of the channel row cache memories; and that suggests that the first effective length is used before chaining a second channel for a memory operation (para 0073))
with a third configurable channel portion of the dynamic channel left idle in the first memory operation and a second memory region, associated with the third configurable channel portion, not powered up based on the idle of the third configurable channel portion. (disclosing the channel length may be chained as no chaining, chaining two cache entries, or infinite chaining (para 0075); therefore, when there is no chaining, only one channel portion is used, and other channel portions are not used or left idle because at any given time, there is only one operation between the memory banks and the virtual access channels (para 0030))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137